Citation Nr: 1747988	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  05-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for osteophytosis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1977.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) and a March 2007 rating decision of the Des Moines, Iowa RO, of the Department of Veterans Affairs (VA).

In July 2007, the Veteran testified before a Veterans Law Judge (VLJ) at a video conference hearing.  In March 2015, the Veteran was informed that the VLJ who held the July 2007 hearing was no longer employed by the Board, and he was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2016).  The letter informed the Veteran that if no response was received in 30 days, the Board would assume he did not want another hearing.  The Veteran did not respond to the letter; therefore, no further action concerning a Board hearing in necessary.

In September 2007, the Board denied the Veteran's claim for an initial rating in excess of 40 percent for osteophytosis of the lumbar spine.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In April 2009, the Veteran's representative and VA filed a joint motion for remand (JMR).  The Court granted the JMR in April 2009 and remanded the case to the Board for further action.  

The Board subsequently remanded the case, most recently in July 2014.  In April 2015, the Board again denied the Veteran's claim for an initial rating in excess of 40 percent for osteophytosis of the lumbar spine, as well as his claim for a TDIU.  The Veteran again appealed the Board's decision to the Court.  In October 2015, pursuant to a JMR, the Court vacated the April 2015 denial and remanded the claim for action consistent with the terms of the JMR.  The JMR determined that the Board failed ensure due process by failing to respond to the Veteran's attorney's request for records, including the August 2014 VA examination report and the October 2014 decision from the Director of Compensation Services report denying the Veteran an extraschedular rating.  In the March 2016 appellate brief, the Veteran's attorney acknowledged that those records have now been received.

In May 2016, the Board remanded the claim on appeal for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).


FINDINGS OF FACT

1.  The Veteran's osteophytosis of the lumbar spine has been manifested by flexion of the lumbar spine to 20 degrees or the functional equivalent thereof due to pain and obesity, but did not result in ankylosis. 

2.  The case was referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321, and in October 2014, the Director of Compensation Service determined that an extraschedular rating is not warranted for the Veteran's service-connected osteophytosis of the lumbar spine.

3.  The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for osteophytosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
   
The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board notes that the VA examination was adequate per Correia, supra. In this case, the Court required a pain assessment in an examination in order for the examination to be adequate:  specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  These actions were accomplished in the June 2016 examination.

The Veteran was service-connected for osteophytosis of the lumbar spine in a December 2004 rating decision, at which time the RO assigned a 40 percent disability rating pursuant 38 C.F.R. § 4.71a, Diagnostic Codes 5237, effective February 13, 2004.  Under the General Rating Formula for Diseases and Injuries of the Spine, in pertinent part, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankyloses of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  However, in this case, service connection has not been established for intervertebral disc disease and the record does not reflect six weeks of incapacitating episodes due to service-connected back symptomatology as defined by regulation.

The Veteran contends that his service-connected osteophytosis of the lumbar spine is more disabling than reflected by initial 40 percent rating assigned.  He also contends that his service-connected disabilities render him unable to maintain gainful employment. 

A March 2004 private treatment record indicated that the Veteran had pain relief with steroid injections, but after a week the relief subsided and the pain negatively impacted his ambulation.

In September 2004, The Veteran underwent a VA examination for his back condition, which revealed that he had progressively worsening pain in his low back that was only partially addressed by medication and other treatments.  He reported flare-ups of pain with activity such as bending, lifting, twisting, or walking further than two blocks.  The Veteran denied any total incapacitation over the previous 12 months.  Range-of-motion testing revealed flexion to 30 degrees, with pain beginning at 20 degrees.  The examiner noted exquisite tenderness to palpation, muscle spasm, and increased pain in the back on repetitive-motion testing.  The examiner noted that the Veteran had worked as a truck driver most recently but had not worked since he reinjured his back in a fall in January 2004.  The examiner noted the Veteran's prior work history as an electrician, oil-field worker, and auto mechanic.  

A September 2004 X-ray revealed that the Veteran's lumbar spine was normal in height and alignment.  No deformities were seen.

An April 2005 VA treatment note indicated that the Veteran was able to dress, undress, and put on shoes without difficulty or objective evidence of pain.  The VA physician noted that he seemed comfortable at rest, yet the Veteran reported low back pain.

During a September 2006 VA examination, the Veteran reported that he had constant back pain that worsened in the afternoons and was also aggravated by walking, climbing stairs, or mowing the lawn.  The Veteran stated that flare-ups caused him to be unable to do anything for the remainder of the day but sit in his recliner.  He also complained of pain and numbness in his legs and stated that he fell frequently and used a cane for ambulation.  The examiner noted that the Veteran had last worked as a truck driver, but had previously been employed as an auto mechanic and had attended college.  The examiner found the Veteran to need assistance with some activities of daily living.  Physical examination found him to have flexion to 40 degrees, with pain beginning at 20 degrees, as well as paraspinal muscle spasm and tenderness to palpation.  The examiner diagnosed degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy that caused a severe impact on the Veteran's functional ability.  His nonservice-connected disabilities were hypertension and sleep apnea, which had an impact on functional ability.  The VA examiner concluded that it was at least as likely as not that the Veteran's lumbar spine disability has rendered him unable to sustain gainful employment, even sedentary in nature, due to his chronic pain.

At the January 2010 VA examination, the Veteran reported that he continued to experience back pain but stated that he was unable to work due to nonservice-connected diabetes mellitus.  At that examination, the Veteran reported that he could walk 200 yards or up one flight of stairs without difficulty and stated that he had no difficulty in performing activities of daily living.  Range-of-motion testing found the Veteran to have forward flexion to 70 degrees, but he was limited by his obesity and pain.  He had full range of motion for extension, lateral flexion of each side, and rotation.  No radiculopathy was noted on nerve conduction and electromyogram studies.  The examiner diagnosed the Veteran with myofascial low back pain, left sacroiliac (SI) joint dysfunction, and meralgia paresthetica.  The examiner found there to be no objective evidence to support unemployability.  In an August 2010 addendum opinion, the examiner stated that the Veteran's diagnosis of osteophytosis was a natural consequence of aging, not due to any service injury, and would not cause him pain or functional deficits in any event.  The examiner also noted that testing revealed no radiculopathy and found that his back pain was due not to service-related injury but to SI joint dysfunction that was easily treated.

The August 2014 VA examination report reflected that the Veteran continued to complain of back pain that radiated into his lower extremities.  Range-of-motion testing showed flexion to 40 degrees.  Physical examination showed muscle spasm and tenderness to palpation of the paraspinal muscles, as well as obesity.  The examiner diagnosed degenerative arthritis and osteophytosis of the lumbar spine but did not offer a clear opinion as to whether the Veteran's service-connected disabilities rendered him unemployable.  To rectify this omission, the Veteran was again provided VA examination in August 2014.  At that time, he was diagnosed with lumbosacral strain, degenerative arthritis and degenerative disc disease of the lumbar spine, sciatica, and lumbar spondylolysis.  He complained of constant low back pain that radiated down his legs and flared up with activity such as waking for any distance, mowing the lawn, or climbing stairs.  He stated that he could stand for 10 to 15 minutes or walk a couple hundred yards but that he was unable to work as a truck driver due to his back disorder.  Range-of-motion testing showed forward flexion to 45 degrees, with pain beginning at 30 degrees.  The examiner specifically found there to be no evidence of ankylosis, pointing out that ankylosis is functionally different from the Veteran's limitation of motion due to pain.  Regarding employability, the examiner found that the Veteran was unable to work as a truck driver but would be able to perform light office duty with a primarily sedentary job that required no lifting, bending, or climbing stairs.

The Veteran's claim was subsequently referred to the Director of the Compensation & Pension (C&P) Service for extraschedular evaluation.  In that report, dated in October 2014, the Director acknowledged the Veteran's daily back pain and stiffness that radiated to his lower extremities, with daily flare-ups caused by activity.  The Director also discussed the August 2014 VA examiner's opinion and similarly concluded that the Veteran's service-connected osteophytosis of the lumbar spine does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The Director further found the Veteran not to be unemployable due solely to service-connected disability, pointing to the August 2014 VA examiner's finding that the Veteran would likely be able to engage in sedentary employment.

In addition, the Veteran received treatment from both private and VA treatment providers for his complaints of pain in the lumbar spine, including physical therapy, epidural injections, and medication.  A March 2004 letter from a private physician noted that the Veteran's complaints of pain in the back that rendered it difficult to perform activities of daily living.  The physician noted the Veteran's chronic pain caused him to be unable to sit for over one hour and made it difficult to don his socks and shoes.  A Social Security Administration (SSA) benefits evaluation conducted in March 2005 reflected that the Veteran was found to be unable to sit for at least 6 hours in an 8-hour workday, to lift 10 pounds or more through a workday, or to get through a workday without needing multiple unscheduled breaks to address his pain.  The physician noted that the Veteran had severe physical limitations ... of a chronic nature.  Later VA treatment records from 2008 and 2009 reflected that the Veteran reported he had worked pizza deliverer and drove a truck and had added a deck onto his house.  He also stated that he had become licensed as a gunsmith and was opening a gun shop.  In his July 2007 hearing, the Veteran complained of experiencing severe pain in his low back.  He stated that he could walk only short distances or sit for a short while before discomfort set in.  He also stated that his pain worsened throughout the day and that any physical activity also worsened his pain.  He reported that he used a cane for ambulation.  

In his February 2016 appellant brief, the Veteran's representative stated that the Veteran has been unable to work in a gainful capacity for years due to his low back disability

In June 2016, the Veteran underwent a disability benefits questionnaire (DBQ) for back (thoracolumbar spine) conditions.  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with osteophytosis lumbar spine, lumbar spondylosis, lumbar degenerative disk disease, and myofascial low back pain.  The Veteran reported back pain that has worsened over the past two years.  He did not report surgeries or hospitalizations.  He has not contacted a back specialist since 2011, but he has been taking multiple potent medications to control his back pain.   He reported flare-ups with severe pain and occurred two to three times a week after physical activities like prolonged standing, bending, walking, or sitting.  The flare-ups usually lasted from 30 to 40 minutes.  The Veteran reported that he awakened multiple times a night due to back pain and that he could stand from 10 to 30 minutes before he had to sit down.  The Veteran reported greater pain if he had to walk more than 30 yards.  He reported that he could not sit longer than 30 minutes before he had to change positions.  He was able to climb one flight of 10 to 12 stairs and lived in a split level home with 9 stairs.  He was able to drive and did not verbalize any concerns about driving.  He reported that he acted independently with the following activities of daily living: bathing, dressing, eating, and hygiene needs.  He assisted his wife with laundry, dish washing, and carrying laundry up and down stairs.  He reported that he was unable to do yard work, but was able to lift 15 pounds.  He reported two falls in the last two weeks, yet the examiner opined that the falls were not back related.  He reported that he spent most days reading, watching television, and supervising others who lived in the house and completed chores.  He walked a few times weekly with his wife.  On examination he had 0 to 60 degrees of forward flexion and extension measured 0 to 10 degrees.  Right and left lateral flexion measured 0 to 20 degrees.  Right lateral rotation measured 0 to 15 degrees and left lateral rotation measured 0 to 20 degrees.  The examiner noted that the Veteran had difficulty bending forward at the waist and difficulty rising from a sitting position.  Pain was noted on the examination, but did not result in, or cause, functional loss.  The Veteran was able to perform repetitive use testing without additional functional loss of range of motion after three repetitions.  Localized tenderness resulted in an abnormal gait or abnormal spinal contour.  No muscle spasms were observed.  The Veteran was slow to move in position changes during the examination.  The Veteran had normal muscle strength with knee extension bilaterally, ankle dorsiflexion bilaterally, and great toe extension bilaterally.  He had normal muscle strength during right hip flexion testing and right ankle plantar flexion.  His muscle strength for left hip flexion and left ankle plantar flexion measured 4/5.  No muscle atrophy, ankyloses, or neurological abnormalities were noted.  The sensory examination yielded normal results and the straight leg raise test yielded negative results.  No numbness or lower extremity pain was noted.  He had mild paresthesias of the right lower extremity and moderate paresthesias of the left lower extremity.  He did not have intervertebral disc syndrome.  The Veteran constantly used a cane.  The Veteran did not have scars related to his back condition.  Imaging studies revealed arthritis of the spine.  The Veteran reported that he quit working in 2004 as a truck driver because he was unable to climb into his truck.  He reported that he had worked at a pizza restaurant for the past six years taking orders for three hours every Friday and for three hours every Saturday.  He also reported going to garage sales every Saturday morning during nice weather for three hours.  The VA examiner opined that some of the Veteran's verbal reports of his functional limitations did not match with what was observed during the examination.  He reported an inability to sit for longer than 30 minutes without a change in position; however, it was noted that he sat for greater than one hour with some non-verbal indications of back pain.  Also, he was able to cross each leg over the opposite knee to tie his shoes without any verbal or non-verbal indications of pain.  Further, he reported a limitation of only walking 30 yards, yet he walked in excess of that from the parking lot to the building with no report of a flare-up upon arrival to the examination.  

In August 2017, the Veteran had a back examination by a private physician.  The Veteran was diagnosed with chronic back pain.  He reported taking numerous medications that kept his pain at 5/10.  He reported difficulty working because of the pain.  He had abnormal back flexion, extension, rotation, and side bending with pain on examination.  The straight leg raise was negative bilaterally.  Motor strength was normal.  There was no muscle atrophy.  The physician found that the mechanical low back pain was secondary to a back injury in service in 1976 that was exacerbated by a slip and fall on ice in 2004.  Also, the Veteran's age had progressed his back pain.  He reported being a pizza deliverer.  The physician opined that the Veteran most likely had spinal stenosis.  He could walk short distances, could not stand for extended periods of time, and could not sit for an extended period of time.  The physician stated that it was difficult to determine the progression of the disease, but without exercising, the Veteran will get weaker.  

Upon review of the evidence, the Board finds that an initial rating in excess of 40 percent for the Veteran's service-connected osteophytosis of the lumbar spine is not warranted.  As noted, in order to get the next higher rating of 50 percent under Diagnostic Code 5237, the Veteran must have unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that the Veteran's osteophytosis of the lumbar spine has been manifested by disability equating to no worse than a limitation on the range of motion consisting of flexion to no worse than 30 degrees, with flexion no worse than 20 degrees even when pain on motion is taken into consideration as per DeLuca, supra.  Ratings of 50 percent and 100 percent ratings are not warranted because the Veteran does not experience ankylosis of his spine.  In reaching this conclusion, the Board notes in particular that each VA examiner has found the Veteran not to have ankylosis, and no private or VA treatment providers have made any such findings in his treatment records.  The Board further finds that the Veteran's argument that his limitation of motion is tantamount to ankylosis is without merit.  This is so because, even when pain is considered, the Veteran has, at the very least, 20 degrees of pain-free forward flexion of his lumbar spine.  As pointed out by the August 2014 VA examiner, a finding of ankylosis presupposes there to be no movement of the spine whatsoever.  Limitation of motion, even when severe, does not amount to ankylosis in the presence-as there is in this case-of any remaining motion in the spine.  Therefore, the Board finds that an initial rating in excess of 40 percent for service-connected osteophytosis of the lumbar spine is not warranted.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237.

In reaching this decision, the Board acknowledges that the VA examiners have observed the Veteran to have pain throughout the range of motion on repetition and to report flare-ups that caused increased pain and limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237; DeLuca, 8 Vet. App. at 204-07.  As discussed above, however, the functional impact of the Veteran's low back disability has been considered by his VA examiners, and when reporting the loss experienced by the Veteran there has been no indication that his ability to function is restricted beyond the limits of motion specifically described in the September 2004, September 2006, January 2010, March 2014, August 2014, and June 2016 VA examination reports.  The evidence reflects that the VA examiners considered the Veteran's pain on motion, including repetitive motion, when reporting on the range of motion of his lumbar spine.  As noted above, the June 2016 VA examiner specifically found no ankylosis, nor did the August 2017 private examiner.  As such, there is simply no indication that the Veteran's disability, even with consideration of flare-ups due to pain, would approximate a 50 percent rating for unfavorable ankylosis of thoracolumbar spine, or a 100 percent rating for unfavorable ankylosis of the entire spine, at any point during the appeal period.  The Board acknowledges the Veteran's statements to the effect that his low back disorder causes him pain and functional impairment, especially when the disability flares up.  Here, however, the Board finds that the current 40 percent rating takes into consideration any interference with the Veteran's overall function of his lumbar spine due to his service-connected osteophytosis of the lumbar spine, including both pain on motion and flare-ups of the disability.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected osteophytosis of the lumbar spine.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Board also notes, as discussed above, that there is no evidence that the Veteran's osteophytosis of the lumbar spine has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further acknowledges the Veteran's contentions of experiencing radiating pain and numbness into his lower extremities.  However, the Veteran is currently service connected for lumbar radiculopathy of the lower extremities bilaterally, which has not been made a subject of this appeal; no other neurological disorder has been diagnosed at any time during the appeal period.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran complained of painful motion of his lumbar spine.  In VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Most recently, testing of the Veteran's lumbar spine in June 2016 revealed flexion of the lumbar spine to 60 degrees.  At worst, the Veteran has been found to have forward flexion of the lumbar spine to 20 degrees.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that he is being rated for limitation of motion of the lumbar spine under Diagnostic Codes 5237, that any such pain and its effect on his range of motion is contemplated in the rating currently assigned.  Therefore, the Board does not find that a disability rating in excess of the 40 percent initially assigned for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) .  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

VA regulations provide that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability. 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran has been awarded service connection for osteophytosis of the lumbar spine, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; and radiculopathy of the left lower extremity, rated as 20 percent disabling.  The Veteran's combined disability rating is 60 percent.  

With consideration of the provision of § 4.16(a) that disabilities of a common etiology or a single accident are considered as one disability, the Veteran meets the schedular criteria, given his combined 60 percent rating for osteophytosis of the lumbar spine and bilateral lower extremity radiculopathy, which are of common etiology.  The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran asserted that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he was employed as a tractor-trailer operator until he left that job in 2004 due to back pain from slipping on ice.  Prior to driving a truck, the Veteran worked as an electrician and auto mechanic.  He stated that he had to retire from truck driving because he was unable to continue due to his increasing back pain.  In October2005, the Veteran opened a gunsmith shop from his home.  October 2008 VA treatment records revealed that the Veteran reported that he stopped delivering pizzas and was driving trucks and performing yard work.  During a July 2009 VA medical appointment, the Veteran reported that he was working as a gun dealer.  The evidence also reflects that the Veteran completed high school and some college but did not obtain a college degree.  The Veteran stated in an August 2006 unemployability application that he completed one year of college and three years of auto mechanic training.  

Here, the evidence of record does not establish that the Veteran is unemployable due solely to his service-connected disabilities.  Regarding whether the Veteran is capable of performing the physical acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service-connected lumbar spine and bilateral lower extremity disabilities.  He has repeated these assertions on multiple occasions, including at his July 2007 hearing and in multiple written submissions to VA.  Also supporting his claim are the findings of the September 2006 VA examiner, who found the Veteran to be unable to work due to pain caused by his service-connected back disorder, and the March 2005 SSA evaluation, which found the Veteran to have severe physical limitation of a chronic nature.

Weighing against the claim are the findings of the January 2010 and August 2014 VA examiners, who opined that the Veteran's service-connected disabilities do not preclude him from employment.  In that connection, the Board notes that both examiners thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the statements offered by the Veteran.  The January 2010 examiner found that the Veteran's service-connected disabilities are not as severe as contemplated by the ratings assigned and that his back pain is easily treated.  The Board notes in addition that at that time, the Veteran reported that he was unable to continue working as a truck driver not due to his back disorder but because of his nonservice-connected diabetes mellitus.  Similarly, the August 2014 VA examiner acknowledged that the Veteran's back and lower extremity disabilities caused pain and would require some accommodation in the workplace but nevertheless concluded that the Veteran retained the ability to engage in sedentary employment, even considering the limitations posed by his service-connected disabilities.  Further, the June 2016 VA examiner opined that some of the Veteran's verbal reports of his functional limitations did not match with what was observed during the examination in that the Veteran was able to sit for longer than 30 minutes without a change in position, walk a greater distance than 30 yards, and cross his legs.  In addition, the Board notes that the Veteran himself has reported to his VA physicians on multiple occasions in 2008 and 2009 that he had worked a number of jobs, up to 25 hours per week, and was also feeling fit enough to construct a deck in his backyard and renovate his two-story home.  Further, the Veteran has reported that he continues to be able to work at least 8 hours per week at his self-owned gunsmith business and that he stays busy with lobbying efforts at his state legislature.

Here, the Board concludes that the medical evidence does not establish that the Veteran's osteophytosis of the lumbar spine and bilateral lower extremity radiculopathy, without consideration of any other, nonservice-connected disability, render the Veteran unemployable.  In that connection, the Board notes that in the August 2014 examination report, the VA examiner clearly stated that the Veteran was capable of performing sedentary work, even considering his service-connected disabilities.  The Board finds this evidence more probative than that of the September 2006 VA examiner, who found the Veteran to be unemployable but did not have available for consideration the fact that the Veteran had held multiple jobs, and engaged in substantial physical labor, since that time.  Further, as noted, the June 2016 VA examiner noted that the Veteran was able to sit for over an hour despite reports of an inability to sit for more than 30 minutes, was able to cross his legs, and could walk in excess of the reported 30 yards with no report of a flare up.

Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine and bilateral lower extremity disabilities, the Board finds that the more probative evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service-connected disabilities; his views thus lack probative value.  The Board specifically finds that the evaluation of the actual functional impact of his disorders on the Veteran's capacity to engage in occupational activities from a clinical standpoint is a matter squarely within the realm of expert clinicians, and not lay expertise.  In any event, any probative value of the Veteran's own conclusions is outweighed by that of the opinions provided by the more recent VA medical professionals, who reviewed the claims folder and found that the Veteran's service-connected disabilities did not render him incapable of obtaining and retaining employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence shows that Veteran's service-connected disabilities impair his earning capacity in civilian occupations.  However, the combined 60 percent disability rating compensates him for this impairment.  See 38 C.F.R. § 4.1.  The medical opinion evidence from the August 2014 and June 2016 VA examiners essentially reflects that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation; the documented finding indicate that the Veteran continued to be able to perform sedentary work, even considering the symptoms of his service-connected disabilities.  The Veteran has taken some college classes and indeed at one point during the appeal period was enrolled in additional college coursework; this strongly suggests that he has a background conducive to sedentary work.  In other words, the Veteran's experience and training have been such that he has the skills to perform other than physical or manual labor.  Further, the Board points out, as discussed above, that the Veteran has in fact been gainfully employed on multiple occasions through the course of the appeal period.  Because the evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, such as a sedentary job, the Board concludes that a TDIU is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board acknowledges that the Veteran's lumbar spine and lower extremity disabilities cause him increased pain, particularly when he attempts to walk for any distance or sit for long periods of time.  However, the Board concludes that it has not been shown that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a), (b).  At most it is evident that the Veteran's service-connected disabilities render him unemployable for manual labor, but not for sedentary work.  The Board is mindful that the Veteran has been unemployed on several occasions during the appeal period, beginning with his leaving employment as a truck driver in 2004.  However, the fact that the Veteran is unemployed or has difficulty obtaining employment does not suffice.  The Board further acknowledges that the RO has obtained records associated with the Veteran's award of SSA benefits in support of the Veteran's contention that he is entitled to a TDIU rating.  However, the Board points out that the laws and regulations governing award of SSA benefits are not the same as those governing award of VA benefits.  The Board thus concludes that the evidence of record weighs against a finding that the Veteran's service-connected disabilities-without regard to his non-service-connected disabilities-have made him unemployable.  38 C.F.R. §§ 3.341(a), 4.16(a).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  In light of the foregoing, the Board finds that award of a TDIU is not warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The regulation in question allows that, to accord justice in the exceptional case where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the C&P Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  As noted previously, the file was forwarded to the Director of the C&P Service for such evaluation; that is, the case was referred to the Director for consideration of entitlement to an extraschedular rating for the Veteran's service-connected lumbar spine disability.  As set forth above, this action presupposes that the first two Thun elements were met.  Here, the Director determined that the Veteran was not entitled to an evaluation in excess of 40 percent for osteophytosis of the lumbar spine on an extraschedular basis under 38 C.F.R. § 3.321(b).  

The Board agrees with the Director's decision.  As previously noted in earlier remands, the Board had found that there was conflicting evidence as to whether there was a showing that the Veteran experienced symptoms not contemplated by the rating criteria.  Nevertheless, evidence has since been obtained, and as explained by the analysis above, that the Veteran's low back symptoms in fact are contemplated by the criteria, including the degree of pain he experiences.  Consequently, for the reasons already enumerated in the explanation above on the claim for increase, a higher rating is not warranted, even on an extraschedular basis.


ORDER

Entitlement to initial rating in excess of 40 percent for osteophytosis of the lumbar spine is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


